NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

HAURIN ESTUARDO ROMAN                             No. 12-73285
GONZALEZ,
                                                  Agency No. A071-589-375
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**


Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Haurin Estuardo Roman Gonzalez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s order of removal. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C § 1252. We review de novo questions of law,

Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (en banc), and we dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to consider Roman Gonzalez’s unexhausted challenges

to the agency’s denial of his applications for asylum and special rule cancellation

of removal under the Nicaraguan Adjustment and Central American Relief Act of

1997. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      We also lack jurisdiction to review the BIA’s discretionary denial of

voluntary departure. See 8 U.S.C. § 1229c(f); Gil v. Holder, 651 F.3d 1000, 1006

(9th Cir. 2011), overruled on other grounds by Moncrieffe v. Holder, 133 S. Ct.
1678 (2013).

      The BIA did not err or violate due process by limiting its review to those

issues that Roman Gonzalez raised on appeal to the BIA. See Abebe, 432 F.3d at

1041 (“The BIA is presumably aware of its ability to decline to review an

argument when a petitioner has not properly raised the argument on appeal to the

BIA.”).




                                           2                                     12-73285
      To the extent Roman Gonzalez raises an ineffective assistance of counsel

claim, this claim must first be exhausted before the agency. See Ontiveros-Lopez

v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000) (“We . . . require an alien who argues

ineffective assistance of counsel to exhaust his administrative remedies by first

presenting the issue to the BIA.”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    12-73285